TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00315-CV


Crystal Spurck, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
NO. 17,416, HONORABLE JOE CARROLL, JUDGE PRESIDING


O R D E R



PER CURIAM

	Appellant Crystal Spurck filed her notice of appeal on May 11, 2011.  The appellate
record was complete on February 15, 2012, and upon appellant's request, the Court extended the
time for filing appellant's brief to April 6, 2012.  On April 5, 2012, appellant's counsel filed a
motion seeking an extension of time to file the brief until April 20, 2012.
	Recent amendments to the rules of judicial administration accelerate the final
disposition of appeals from suits for termination of the parent-child relationship.  See Tex. R. Jud.
Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
(providing 180 days for court's final disposition).  Accordingly, we grant the motion for extension
of time and order counsel to file appellant's brief no later than April 20, 2012.  If the brief is not filed
by that date, counsel may be required to show cause why he should not be held in contempt of court.
	It is ordered on April 12, 2012.

Before Chief Justice Jones, Justices Pemberton and Henson